Citation Nr: 1520311	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-27 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for a skin condition to include dermatitis (claimed as body rash).

4.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for tinea cruris, groin area.

5.  Entitlement to service connection for a skin condition, groin area.

6.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for athlete's foot.

7.  Entitlement to service connection for athlete's foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967.  The Veteran is a combat veteran with verified service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2012 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran's service connection claims for tinea cruris, groin area and athlete's foot were originally denied in a September 1976 rating decision.  This rating decision was not appealed and thus became final.

The Veteran testified before the undersigned Veterans Law Judge at a March 2014 Travel Board hearing.  A transcript of the hearing is associated with the claims file.

As indicated above, the Board has recharacterized the issue of entitlement to service connection for tinea cruris, groin area, to entitlement to service connection for a skin condition, groin area.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for each condition delineated above are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The September 1976 rating decision denying entitlement to service connection for tinea cruris, groin area and athlete's foot is final.

2.  Evidence received after the September 1976 final decision, with respect to entitlement to service connection for tinea cruris, groin area, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim. 

3.  Evidence received after the September 1976 final decision, with respect to entitlement to service connection for athlete's foot, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The September 1976 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for tinea cruris, groin area.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  New and material evidence has been received to reopen the claim for service connection for athlete's foot.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

Skin Condition, Groin Area

The September 1976 rating decision denied entitlement to service connection for tinea cruris, groin area because there was no evidence that the Veteran developed a chronic fungal condition as the result of his military service.  This decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of a chronic skin condition, in-service symptoms, or of a link between the Veteran's claimed tinea cruris and his active duty service. 

The Veteran has provided testimony at his March 2014 Travel Board hearing regarding a current skin condition of the groin and the onset of such condition being related to military service.  This evidence suggests that the Veteran may have a skin condition in the groin area, and it may be related to his active duty service.  As a result, it qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for a skin condition, groin area on appeal.

Athlete's Foot

The September 1976 rating decision denied entitlement to service connection for athlete's foot because there was no evidence that the Veteran developed a chronic fungal infection of the feet related to military service.  This decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of a chronic skin condition of the feet, in-service symptoms, or of a link between the Veteran's claimed athlete's foot and his active duty service.  

The Veteran has provided testimony at his March 2014 Travel Board hearing regarding a current foot condition, and the onset of such condition being related to military service.  This evidence suggests that the Veteran may have a skin condition of the feet, and it may be related to his active duty service.  As a result, it qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for athlete's foot on appeal.


ORDER

The previously denied claim of entitlement to service connection for a skin condition, groin area is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

The previously denied claim of entitlement to service connection for athlete's foot is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

After carefully considering the matters, the Board finds that the Veteran's claims must be remanded for further evidentiary development.  

With respect to all service connection issues currently on appeal, the Board notes that in the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b)  (West 2002).  However, the combat presumptions cannot substitute for competent evidence linking a current disorder to service.  While 38 U.S.C.A. § 1154(b) relaxes the evidentiary burden for a combat Veteran, it is important to note to what section 1154(b) pertains.  "Section 1154(b) deals with the question whether a particular disease or injury was incurred or aggravated in service - that is, what happened then - not the questions of either current disability or nexus to service, as to both of which competent medical evidence is generally required."  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

As personnel records verify that the Veteran was in combat, the "combat presumption" should be taken into account by VA medical examiners and adjudicators going forward.

Acquired Psychiatric Condition

The Veteran's March 2013 VA examiner concluded that the Veteran did not have a current diagnosis of a psychiatric condition, to include PTSD.  However, there is conflicting medical evidence of record, including a March 2014 VA treatment note providing a DSM-V diagnosis of PTSD.  As a result, the Board finds that a clarifying medical opinion is necessary in order to address whether the Veteran does in fact have a currently diagnosed psychiatric disability, and if so, the etiology of any such condition.  

Additionally, the Veteran has alleged an in-service occurrence of military sexual trauma at his March 2014 Travel Board hearing.  Proper development should be taken in order to properly address the Veteran's claim, and the results of such development, including the Veteran's lay statements, should be addressed by the VA examiner.

Gastrointestinal Issue

The record contains a January 2013 VA medical opinion and a July 2013 VA medical examination and corresponding opinion.  The January 2013 opinion specifically addressed the Veteran's pancreatic pseudocyst.  The examiner ultimately concluded that the condition was less likely than not related to the Veteran's military service.  The examiner provided a well-supported rationale supporting this conclusion, with respect to the pancreatic pseudocyst.  The examiner went on to mention that a recent GI consultation documented what appears to be many years of irritable bowel syndrome.  

The July 2013 VA examination and corresponding opinion provided a diagnosis of "IBS like symptoms, status post pancreatic jejunostomy, GERD," however, the examiner went on to state that no official stomach or duodenal conditions were perceived at the time of examination.  The examiner went on to conclude that the Veteran's "c-file doesn't current[ly] support his claimed GI condition."  The examiner seemingly bases this conclusion on the lack of medical records documenting a GI condition between the Veteran's separation and 2003.  The Board notes that the Veteran has consistently alleged a continuity of GI symptoms from his military service, including at his March 2014 Travel Board hearing.  In light of the Veteran's statements and the finding in Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions), the Board finds that a new VA opinion is necessary in order to properly address the Veteran's lay contentions regarding his continuity of symptomatology.

Skin Conditions

The Board finds that a new examination is warranted to determine a specific diagnosis for all of the Veteran's claimed skin conditions, and the etiology of any currently diagnosed condition.  While the Veteran is certainly competent to report symptoms regarding a skin condition, there is no evidence that he has the medical expertise necessary to render him competent to provide specific diagnoses of skin conditions.  As the Board has no reason to doubt that the Veteran has experienced some symptoms consistent with skin conditions of the body, groin, and feet, the Board finds it appropriate to provide the Veteran with a contemporaneous VA examination in order to clarify what skin conditions the Veteran may currently have.

In addition, the Board notes the Veteran's contention that his skin conditions are related to his exposure to herbicides and other potential chemicals, pathogens, et cetera, while "tunneling."  The Board notes that his claimed skin conditions are not listed under 38 C.F.R. § 3.309(e), as those diseases determined to be presumptively service-connected as a result of herbicide exposure.  However, an opinion as to whether the Veteran's claimed skin conditions are etiologically related to his in-service herbicide exposure, which the Board concedes due to his service in the Republic of Vietnam, is warranted.  Additionally, the Veteran's contention that his claimed skin conditions are related to exposure to other contaminants while crawling in tunnels should be addressed.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran pursuant to his service connection claims on appeal.  Request that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Take appropriate development steps regarding the Veteran's contention of military sexual trauma, as discussed at his March 2014 Travel Board hearing. 

3.  Schedule the Veteran for a VA psychiatric examination with an examiner of appropriate expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

In the opinion offered by the examiner, the examiner should discuss the Veteran's lay testimony with respect to relevant in-service events, including his reported sexual assault.  In addition, the examiner should address the Veteran's March 2013 VA examination and March 2014 VA treatment note diagnosing PTSD.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

a) If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV criteria for PTSD or any other disorder.  The examiner should also explain any discrepancies with previous findings in his treatment records.

b) If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors, to include the Veteran's reported military sexual trauma.

c) If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service or is etiologically related to his reported in-service sexual assault.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

4.  Schedule the Veteran for a VA skin examination with an examiner of appropriate expertise to diagnose and determine the etiology of any current skin conditions.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

Based on a review of the record, the examiner should: 

a)  If possible, provide a specific diagnosis of any current chronic skin condition, to include the Veteran's claimed dermatitis, tinea cruris of the groin, and athlete's foot.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed skin condition is causally or etiologically related to the Veteran's period of active service.  This includes exposure to any contaminants while "tunneling," as alleged by the Veteran

c)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed skin condition was caused by the Veteran's in-service herbicide exposure.  

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should also directly address the Veteran's lay assertions.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

5.  Schedule the Veteran for a VA gastrointestinal examination with an examiner of appropriate expertise to diagnose and determine the etiology of any current gastrointestinal conditions.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the record, the examiner should: 

a)  If possible, provide a specific diagnosis of any current gastrointestinal condition, to include irritable bowel syndrome and GERD.

b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed gastrointestinal condition is causally or etiologically related to the Veteran's period of active service.

c)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed gastrointestinal condition was caused by the Veteran's in-service herbicide exposure.  

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should also directly address the Veteran's lay assertions.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

6.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


